Citation Nr: 0723623	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  02-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Michael E Wildhaber, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and BF


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
September 1945.  He was born in June 1914.

This matter was brought before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

Service connection is in effect for residuals of gunshot 
wound to the left lower leg, involving Muscle Group XI, 
currently rated as 40 percent disabling; and for left hip 
strain secondary to the gunshot wound disability, currently 
rated as 20 percent disabling.  Special monthly compensation 
is also in effect under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of one foot.   

The veteran and his daughter provided testimony at a hearing 
before a Hearing Officer at the VARO in August 2003; a 
transcript is of record.  

In August 2004, a Deputy Vice Chairman of the Board granted a 
motion to advance the veteran's case on the docket pursuant 
to 38 C.F.R. § 20.900(c).

In a decision in August 2004, the Board denied entitlement to 
increased ratings, and remanded the issue herein concerned.  
At that time, the veteran was represented by the Disabled 
American Veterans service organization.

During the course of the current appeal, the veteran has 
raised other issues which are not part of the current 
appellate review.

In a decision in October 2005, the Board denied the veteran's 
claim as to the issue currently before us.  The veteran then 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In February 2007, the Court granted 
a Joint Motion in the case, vacating our decision and 
remanding the case to the Board for compliance with the 
instructions therein.  The veteran is now represented in the 
current appeal by a private attorney, named above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In August 2004, the Board's remand noted the veteran's 
contention that a left knee disability is secondary to his 
service-connected residuals of a gunshot wound of the left 
lower leg, Muscle Group XI.  A VA examiner in June 2002 
commented that the veteran's left knee condition, consisting 
of pain with moderate symptoms, was not thought to be 
secondary to his left leg injury. 

The veteran testified in August 2003 that his VA doctor 
thought his gunshot wound disability in his left lower leg 
had caused his knee problems.  More recently, his VA treating 
physician wrote in September 2003 that, although a current X-
ray of the knee had not been obtained, based upon clinical 
examination he surmised that some degenerative joint disease 
abnormalities might been seen.  The VA physician stated that 
it was likely that the veteran had degenerative joint 
disease/osteoarthritis in his knee joint and that it was as 
likely as not that the same process which led to his back and 
hip arthritis was the same process affecting his knees.  

The Board remanded the case for due-process notice 
requirements, and for specific actions as delineated therein.  
After certain development, the case was returned to the 
Board, and the above-described denial decision was issued.  

In pertinent part, the Court found that all the actions 
mandated by the above Board remand had not been followed, 
citing Stegall v. West, 11 Vet. App. 268 (1998).  

The Joint Motion further requires that action be taken in 
three areas: (1) VA is to secure an opinion that fulfills the 
requirement cited above with regard to a relationship between 
his left knee and left leg disorder; (2) VA is to secure a 
medical nexus opinion that also addresses whether the left 
knee disability was caused or impacted by his left hip 
disability; and (3) VA is to further analyze the opinions of 
record from the September 1998 VA examination and the 
September 2003 physicians' statements with regard to an 
associative relationship.

The Board would note that secondary service connection may 
also be granted where the evidence shows that a chronic 
disability has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The regulation 
governing such claims has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  However, the underlying concept must be fully 
addressed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).

2.  The case should 
be submitted to a VA 
physician who has 
not previously 
evaluated the 
veteran's case, who 
specializes in 
orthopedics, noting 
that the veteran 
already has service 
connection for 
residuals, gunshot 
wound to left lower 
leg, involving 
Muscle Group XI; for 
left hip strain 
secondary to the 
gunshot wound 
disability; 
schedularly rated as 
40 and 20 percent 
disabling, 
respectively; and 
receives special 
monthly compensation 
on account of loss 
of use of one foot.  

The VA examiner 
should review the 
aggregate evidence 
in the file, (and if 
deemed necessary, 
expeditiously 
schedule the veteran 
for another VA 
examination), so as 
to be able to 
provide a written 
response to the 
following:

(a) Is it at least as likely as not 
(i.e., to at least a 50- 50 degree of 
probability) that any left knee 
disorder(s) was/were caused, aggravated, 
or otherwise impacted by the service-
connected left lower leg or hip 
disabilities, or whether such an etiology 
or relationship is unlikely (i.e., less 
than a 50-50 probability).  

(b)  In the event it is concluded that a 
present left knee disorder was not caused 
by the service-connected left lower leg 
or left hip disability, but has been 
changed, impacted, or otherwise 
aggravated (i.e., made permanently worse) 
thereby, the examiner should comment upon 
the degree of any such left knee disorder 
that would not be present but for the 
impact of the service-connected left 
lower leg disability.  It would be 
helpful if the examiner expressed this 
differential degree of additional 
disability in percentage terms.  

(c) The physician should address and 
analyze all of the other evidence and 
comments of record including those made 
by private physicians, and in 1998 and 
2003 on VA evaluations, and include a 
discussion of these in the rationale for 
any opinions reached.

(d)  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

(e)  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  The case should 
the be reviewed by 
the VARO/AMC, and if 
the decision remains 
unsatisfactory, a 
Supplemental 
Statement of the 
Case should be 
issued, and the 
veteran and his 
attorney should be 
provided a 
reasonable 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate review.  
The veteran need do 
nothing further 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



